Citation Nr: 0022669	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to March 
1944.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision denied the 
appellant's attempt to reopen her claims for (1) entitlement 
to service connection for the cause of the veteran's death; 
and (2) entitlement to Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35.

In May 2000, the Board remanded this matter to the RO with 
instructions to readjudicate the appellant's claims based 
upon all of the evidence of record.  Later that month, the RO 
issued a supplemental statement of the case which denied the 
appellant's claims for (1) entitlement to service connection 
for the cause of the veteran's death; and (2) entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35. 

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds her that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and her state's veterans' department.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1991, at the age 
of 74.  The death certificate shows that the immediate cause 
of death was acute myocardial infarction, due to or as a 
consequence of arteriosclerotic heart disease.  The death 
certificate also noted that diabetes mellitus was a significant 
condition contributing to, but not resulting in, the underlying 
cause of the veteran's death.

2.  At the time of his death, the veteran was service-
connected for following conditions: (1) duodenal ulcer, rated 
as 20 percent disabling; (2) malaria, rated as noncompensable 
(0 percent); (3) burn scars, rated as noncompensable; and (4) 
hyperthyroidism, rated as noncompensable; there is no 
competent evidence showing the veteran's death to have been 
causally related to his service-connected disabilities or to 
his active military service.

3.  There is no competent evidence of record indicating that 
the veteran's service-connected disabilities made him less 
able to resist his fatal acute myocardial infarction, 
arteriosclerotic heart disease or diabetes mellitus, or in 
any way hastened his death.

4.  The claim to service connection for cause of the 
veteran's death is not plausible.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability was not pending either by a claim 
or by an existing rating or decision at the time of the 
veteran's death.

6.  The veteran did not die of a disability related to 
military service, or have a total disability permanent in 
nature resulting from a service-connected disability or die 
while a disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2. The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met. 38 U.S.C.A. §§ 
3500 and 3501 (West 1991 & Supp. 2000); 38 C.F.R. § 3.807 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  Service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1999).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1).  See 
generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A 
claim for dependency and indemnity compensation is treated as 
a new claim, regardless of the status of adjudications 
concerning service-connected disability claims brought by the 
veteran before his death, and therefore service connection 
for the cause of a veteran's death may be demonstrated by 
showing that the veteran's death was caused by a disability 
for which service connection had been established during the 
veteran's life or for which service connection could have 
been established.  See 38 C.F.R. § 20.1106 (1999); Ruiz v. 
Gober, 10 Vet. App. 352, 358 (1997); Cacalda v. Brown, 9 Vet. 
App. 261, 263 (1996).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection for certain 
diseases, such as cardiovascular-renal disease including 
hypertension, also may be established on a presumptive basis 
by showing that the disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112(a) (West 1991); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).  In addition, 
under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  See Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  For purposes of establishing a well grounded claim 
for service connection for the cause of death of a veteran, 
the requirement of showing evidence of a current disability 
will always have been met, the current disability being the 
condition that caused the veteran to die.  The last two 
requirements must be supported by evidence of record.  
Carbino v. Gober, 10 Vet. App. 507, 509 (1997); Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), aff'g 9 Vet. App. 40 (1996).

II.  Factual Background

A review of the veteran's death certificate shows that he 
died on February [redacted], 1991, at the age of 74.  The 
immediate cause of death was listed as acute myocardial 
infarction, due to or as a consequence of arteriosclerotic 
heart disease.  The certificate also listed diabetes mellitus 
as a significant condition contributing to, but not resulting 
in, the underlying cause of the veteran's death.  The death 
certificate listed the certifying as A. Prevatt, M.D.

At the time of his death, the veteran was service-connected 
for following conditions: duodenal ulcer, rated as 20 percent 
disabling, and malaria, burn scars and hyperthyroidism, all 
rated separately as noncompensable (0 percent).

The veteran served on active duty from June 1941 to March 
1944.  The RO has retrieved his service medical records, and 
they appear to be complete.  A review of the veteran's 
service medical records revealed treatment for a variety of 
conditions, including duodenal ulcer, malaria, 
hyperthyroidism and first/second degree burns over the 
abdomen, secondary to a shell explosion.  An 
electrocardiograph, performed in October 1943, noted an 
interpretation of sinus tachycardia.  In December 1943, the 
veteran was hospitalized for complaints of weakness, heart 
trouble, nervousness, stomach trouble and headaches.  The 
hospitalization report listed blood pressure readings of 
112/70, 132/60 (after 40 jumps) and 116/64 (three minutes 
later).  Examination of the heart was reported to be within 
normal limits and sounds were noted to be clear and regular.  
The report concluded with a working diagnosis of recurrent 
peptic ulcer and neurasthenia and psychoasthenia.
A treatment report, dated in January 1944, noted the 
veteran's complaints of nervousness.  A blood pressure 
reading was reported to be 138/80.  Physical examination of 
the heart revealed findings of tachycardia, with no murmurs 
or thrills.  The veteran's vascular system was reported as 
normal.  An X-ray examination of the chest, performed in 
February 1944, revealed a normal heart.
A certificate of disability for discharge, dated in March 
1944, recommended that the veteran be discharged due to a 
duodenal ulcer.  

In April 1943, a VA general physical examination was 
conducted.  The report of this examination noted a blood 
pressure reading of 130/82.  Physical examination of the 
cardiovascular system was normal.   The report concluded with 
diagnoses of duodenal ulcer, post operative appendectomy scar 
and scars on the abdomen, secondary to burns.

In September 1948, a VA general physical examination was 
conducted. The report of this examination noted a blood 
pressure reading of 122/78.  Physical examination of the 
cardiovascular system was normal.   A gastro-intestinal 
series was performed and the report of this procedure noted 
that "[o]n fluoroscopic examination no abnormalities of the 
heart, lungs or esophagus were noted."  The examination 
report concluded with a diagnosis of duodenal ulcer.

The first post service medical evidence of record relating to 
treatment for or diagnosis of acute myocardial infarction, 
arteriosclerotic heart disease or diabetes mellitus is dated 
in April 1969, over 25 years after the veteran's discharge 
from the service.  Specifically, the April 1969 treatment 
summary report, submitted by R. Miller, M.D., stated that the 
veteran "has a history of hypertension for which he takes one 
antihypertensive tablet three times a week and for about 18 
months now, he has been found to have mild diabetes and is on 
a diabetic tablet once a day.   . . .  General review of 
systems is negative otherwise."

A hospitalization report, dated in December 1979, noted that 
the veteran was admitted to the hospital with complaints of 
chest pain.  The report noted the veteran's history of 
diabetes mellitus since 1967.  The report also stated:

The patient has been overweight for many 
years.  He was in this hospital in 1976 
with what was thought to have been an 
episode of paroxysmal tachycardia which 
subsided prior to admission, but he had 
chest pain with it and he was admitted, 
but did not have any infarction or any 
other sign of heart disease.

Physical examination of the heart revealed a normal sinus 
rhythm, without murmur, rub or enlargement.  The report 
concluded with an impression of possible acute myocardial 
infarction, hypertension and diabetes.

A certificate of attending physician, received in December 
1980, was submitted by A. Prevatt, M.D.  The certificate 
noted the veteran's history of diabetes mellitus since 1967.  
It also noted diagnoses of arteriosclerotic heart disease, 
hypertension, diabetes mellitus and peptic ulcer.  

In May 1987, a treatment summary report was submitted by A. 
Prevatt, M.D.  In this report, Dr. Prevatt noted the 
following:

[The veteran] has been seen by me since 
1967.  He was seen initially with 
hypertension and onset of glycosuria with 
diagnosis of diabetes mellitus being 
made.  He has been on chronic therapy for 
hypertension since that time.  In 1979, 
after experiencing anginal pain he had 
cardiac catheritization.  This indicated 
50% stenosis of the LAD and less stenosis 
of the right midcoronary artery.  He has 
been maintained on Calan and Lanoxin.  He 
has also developed a murmur of aortic 
stenosis and had an episode of congestive 
heart failure in 1985.  He has been on 
diuretic therapy since then.  In the past 
he has had an active duodenal ulcer and 
is on chronic therapy for that.  He now 
takes maximal doses of Dymelor for his 
diabetes.  

In March 1991, a treatment summary letter was submitted by A. 
Prevatt, M.D.  In this letter, Dr. Prevatt noted that the 
veteran was injured in an automobile accident around the 
first of January 1991, resulting in fracture of his fourth-
seventh ribs (left).  The report stated:

He was seriously ill with severe chronic 
congestive heart failure for many years 
and this became worse.  He finally 
developed more severe shortness of breath 
requiring hospitalization with congestive 
heart failure.  During that 
hospitalization he developed an acute 
myocardial infarction and expired on 
02/[redacted]/1991. 

In July 1991, a treatment summary letter was submitted by W. 
Doty, M.D.  In his letter, Dr. Doty indicated that he had 
treated the veteran for the past several years.  He noted 
that the veteran's ribs were injured in an automobile 
accident in January 1991 and that the veteran's "chest trauma 
with rib fractures was felt to be a contributing factor to 
precipitating his congestive heart failure and 
hospitalization and subsequent demise." 

In October 1998, a treatment summary letter was submitted by 
A. Prevatt, M.D.  In his letter, Dr. Prevatt noted that he 
had treated the veteran for chronic duodenal ulcer from 1967 
until his death in 1991.  He further stated:

His peptic ulcer disease caused him daily 
pain, nausea and weakness.  He was 
required to be on a special diet.  He 
took medication daily and was never cured 
of his disease until his death.

III.  Analysis

A.  Cause of Death Claim

The appellant, widow of the veteran, contends that service 
connection is warranted for the cause of the veteran's death.  
Specifically, she contends that there is a direct connection 
between the veteran's active duty service and the fatal 
conditions which caused the veteran's death in February 1991.

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that the fatal conditions incurred by the veteran are in 
any way linked to his period of active duty service.  A 
review of the veteran's death certificate reveals that the 
immediate cause of the veteran's death was acute myocardial 
infarction, due to or as a consequence of arteriosclerotic 
heart disease.  The certificate also listed diabetes mellitus 
as a significant condition contributing to, but not resulting 
in, the underlying cause of the veteran's death.  The veteran 
was not service-connected for any of these conditions, nor do 
the service medical records show any diagnoses of or 
treatment for these conditions during the veteran's active 
military service.  Post service VA examinations, performed in 
April 1943 and in September 1948, noted findings of a normal 
cardiovascular system.  The first post service medical 
evidence of record relating to treatment for or diagnosis of 
acute myocardial infarction, arteriosclerotic heart disease 
or diabetes mellitus is dated in April 1969, over 25 years 
after the veteran's discharge from the service.  

The appellant's allegation, standing on its own, that the 
veteran's death is related to his active duty service is not 
competent evidence to establish that the veteran's service-
connected disabilities caused or hastened his death in any 
manner.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because she is not a physician, the 
appellant is not competent to make a determination that the 
veteran's service-connected disabilities hastened his 
eventual demise. See Espiritu, 2 Vet. App. at 495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the appellant has 
failed to show the required nexus between the conditions 
which resulted in the veteran's death, and any inservice 
disease or injury he incurred. See Caluza, 7 Vet. App. at 
506.

The Board notes that it has considered and reviewed all of 
the medical opinions submitted herein.  There is, however, no 
medical evidence supporting the conclusion that the veteran's 
death is related to his active duty service, or that the 
veteran's service-connected disabilities caused or hastened 
his death in any manner.  Although the October 1998 opinion 
of A. Prevatt, M.D., noted that the veteran suffered daily 
pain, nausea and weakness from his service-connected duodenal 
ulcer, it does not proffer an opinion relating this condition 
to the veteran's eventual demise.  In this regard, Dr. 
Prevatt was the certifying physician listed on the veteran's 
death certificate, which did not list the veteran's service-
connected duodenal ulcer as a condition contributing to his 
death.  The medical opinion from W. Doty, M.D. also failed to 
link the veteran's cause of death to the veteran's active 
duty service or his service-connected disabilities.  

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the 
appellant has not met her burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.  

Where the appellant has not met this burden, the VA has no 
duty to assist her in developing facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well grounded, VA was 
under no duty to provide the veteran with an examination).  
However, where a claim is not well-grounded it is incomplete, 
and depending on the particular facts of the case, VA may be 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  



B. Entitlement to Chapter 35 Dependents' Educational 
Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.807 (1999).

As noted above, the veteran died many years after service of 
nonservice-connected disabilities.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death in February 1991, his combined 
disability rating was 20 percent. Therefore, he was not in 
receipt of a total and permanent disability evaluation due to 
service-connected disability at the time of his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

